Exhibit 10.31

FIRST AMENDMENT TO

RETIREMENT AND TRANSITION AGREEMENT

THIS AMENDMENT (this “Amendment”) dated January 11, 2012 and effective as of
January 1, 2012 to the Retirement and Transition Agreement (the “Agreement”)
dated July 20, 2011 is entered into by and between Electronics For Imaging,
Inc., a Delaware corporation (the “Company”), and Fred Rosenzweig (“Executive”).

RECITALS

WHEREAS, the parties wish to modify and clarify certain terms and conditions of
the Agreement;

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Company and Executive agree as follows:

Section 1 of the Agreement is amended and restated in its entirety as follows:

 

  1. Retirement. Executive hereby voluntarily resigns his position as President
of the Company, and from each and every other position (as an officer, director,
employee, member, manager and in any other capacity) with the Company and each
of its affiliates that Executive may have previously had (other than as a member
of the Company’s Board of Directors and as an employee of the Company),
effective December 31, 2011 (the “Officer Transition Date”). Executive hereby
voluntarily retires from employment with the Company, effective at the close of
business on February 29, 2012 (the “Retirement Date”).

Section 2 is amended and restated in its entirety as follows:

Compensation. From now through the Officer Transition Date, Executive shall
(except as otherwise provided in this Agreement) continue to be employed on the
terms and conditions set forth in the Employment Agreement. Executive shall
remain eligible for any bonus he would otherwise be entitled to for the fiscal
year ending December 31, 2011 under the Company’s 2011 Executive Team
Performance Bonus Program (the “Bonus Program”) and, in order to ensure the
payment of any such bonus, the Company agrees that the Determination Date (as
defined in the Bonus Program) and payment of such bonus shall occur on or before
March 15, 2012, but Executive shall not be entitled to any additional equity
award grants (stock options, restricted stock, restricted stock units or
otherwise) after the date hereof. The terms of Executive’s Employment Agreement
shall cease to apply on the Officer Transition Date. From January 1, 2012 though
the Retirement Date, Executive shall continue to serve the Company as a
part-time employee (such period of time, the “Transition Period”). During the
Transition Period, Executive shall not be

 

1



--------------------------------------------------------------------------------

an officer of the Company, shall report to the Company’s Chief Executive
Officer, and shall assist the Company’s Chief Executive Officer with the
transition of Executive’s duties and on such other matters as the Chief
Executive Officer may reasonably request and are within Executive’s experience
with the Company. During the Transition Period, the Company shall pay Executive
as a part-time, exempt employee, a base salary of half his former annual salary
(which will be paid in accordance with the Company’s regular payroll policies).
Further, during the Transition Period, Executive will be eligible to participate
in the Company’s employee benefit plans and programs on the same basis as other
employees in the Company generally (as those plans and programs may be in effect
from time to time), but Executive shall not be entitled to a bonus, equity award
or other incentive for his work during the Transition Period. Executive agrees
to comply with the Company’s payroll policies regarding Executive’s work for the
Company during the Transition Period. The Executive’s employment during the
Transition Period may be terminated by the Company for any reason with notice to
Executive, by Executive for any reason with written notice to the Company, or
due to Executive’s death. In the event the Company terminates this Agreement
during the Transition Period other than due to a material breach of Executive’s
obligations hereunder or under the Confidentiality Agreement, then any continued
employment and/or service (as opposed to performance) based vesting equity
awards previously granted to Executive by the Company that were otherwise
scheduled to vest during the balance of the scheduled Transition Period shall
accelerate as of the date of such termination and, within thirty (30) days of
the termination date, the Company shall pay Executive a single lump-sum cash
payment equal to the number of full months remaining in the Transition Period,
multiplied by Executive’s part-time monthly salary. For purposes of clarity,
Executive’s retirement is a voluntary retirement by Executive — Executive shall
not be entitled to severance pay pursuant to his Employment Agreement or any
other severance plan, program or policy with respect to such retirement or the
transition contemplated by this Agreement.

Except as explicitly modified herein, all terms, conditions and provision of the
Agreement shall continue in full force and effect.

In the event of any inconsistency or conflict between the Agreement and this
Amendment, the terms, conditions and provisions of this Amendment shall govern
and control.

[The remainder of this page has intentionally been left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the Effective Date first set forth above.

 

“EXECUTIVE”

/s/ Fred Rosenzweig

Fred Rosenzweig

“COMPANY”

Electronics For Imaging, Inc.,

a Delaware corporation

By:

 

/s/ Guy Gecht

  Guy Gecht   Chief Executive Officer

 

3